Ciiristiancy J.
This is a case made after judgment for our decision ujjon the facts and the law. The action was trover for th'e conversion of pine logs cut on the lands of the deceased, (plaintiff’s intestate,) and sold by defendant. •
The defence set up was that the logs were cut under a license from plaintiff’s intestate, and as his partner, and that the proceeds went into the account of the partner■ship which existed between the intestate and defendant *10in reference to other lands, and a saw-mill, of which they were tenants in common, and in reference to lumbering business. We have been unable to discover any evidence tending to show a license from tlic intestate; and there is a decisive preponderance of evidence, that the proceeds were not carried into the partnership account. The evidence clearly sustains the declaration, and shows that defendant, of his own wrong, and without li- - cense, cut the logs on the individual lands of the intestate to the amount of three hundred and forty-four thousand feet, which .he sold for the sum of one thousand three hundred and sixty dollars.
These logs being the property of the intestate at the time of the conversion, and the amount which defendant received for thorn not being shown to be more than their real ’value, (if, indeed, this were competent,) the plaintiff is entitled to recover this amount, with interest from the time of the conversion, — say from May 1st, 1855. The judgment of the Court below must be reversed, and a judgment rendered in this Court in favor of the plaintiff for the above amount, with his costs in both Courts.
The other Justices concurred.